                  Case 20-14695-LMI              Doc 82        Filed 05/12/20         Page 1 of 4




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                        www.flsb.uscourts.gov

IN RE:                                                                    CASE NO.: 20-14695-LMI

CINEMEX USA REAL ESTATE                                                   Chapter 11
HOLDINGS, INC., CINEMEX
HOLDINGS USA, INC., and CB                                                (Jointly Administered)
THEATER EXPERIENCE, LLC,1

      Debtors.
___________________________________/

                         NOTICE OF APPEARANCE AND REQUEST FOR
                           SERVICE OF ALL NOTICES AND PAPERS

         Pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure, please take notice

that Glenn D. Moses of the law firm of Genovese Joblove & Battista, P.A. hereby gives notice of

his entry of appearance on behalf of Landlords, Brookfield Property REIT, Hines Global REIT,

National Retail Properties, LP, ShopCore Properties and Solaris and requests all notices, motions,

pleadings, reports and/or documents of any kind filed in these proceedings, whether filed by the

Court, the Debtors, or any other party in interest, be served upon said counsel.

         In addition, it is respectfully requested that, pursuant to Rule 2002(g), the following be

added to the Court’s Mailing Matrix for all counsel of record:

                                     Glenn D. Moses, Esq.
                                     GENOVESE JOBLOVE & BATTISTA, P.A.
                                     100 S.E. Second Street, Suite 4400
                                     Miami, FL 33131
                                     Telephone: 305-349-2300
                                     Facsimile: 305-349-2310
                                     Email: gmoses@gjb-law.com



1
  The Debtors in these cases and the last four digits of each Debtors’ federal tax identification number are: (1) Cinemex
USA Real Estate Holdings, Inc. (2194); (2) Cinemex Holdings USA, Inc. (5502); and (3) CB Theater Experience, LLC
(0563). The address for the Debtors is 175 South West 7th Street, Suite 1108, Miami, Florida 33130.
               Case 20-14695-LMI         Doc 82       Filed 05/12/20    Page 2 of 4



Dated: May 12, 2020.

                                              GENOVESE, JOBLOVE & BATTISTA, P.A.
                                              Attorneys for Landlords
                                              100 SE 2nd Street, Suite 4400
                                              Miami, FL 33131
                                              Tel: (305) 349-2300
                                              Fax: (305) 349-2310

                                              By:      /s/ Glenn D. Moses
                                                       Glenn D. Moses, Esq.
                                                       Florida Bar No. 174556
                                                       Email: gmoses@gjb-law.com



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served via CM/ECF Notification

upon all interested parties registered to receive electronic notification on this matter as indicated

on the Service List below on this on this 12th day of May, 2020.


                                              By:      /s/ Glenn D. Moses
                                                       Glenn D. Moses, Esq.
.
                                         SERVICE LIST

Notice was served via CM/ECF upon:

Brett M Amron, Esq. on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
bamron@bastamron.com,
mdesvergunat@bastamron.com,jmiranda@bastamron.com,kjones@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Debtor CB Theater Experience LLC jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesvergunat@bastamron.c
om

Jeffrey P. Bast, Esq. on behalf of Debtor Cinemex Holdings USA, Inc. jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesvergunat@bastamron.c
om

Jeffrey P. Bast, Esq. on behalf of Debtor Cinemex USA Real Estate Holdings, Inc. jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesvergunat@bastamron.c
om


                                                  2
               Case 20-14695-LMI         Doc 82       Filed 05/12/20    Page 3 of 4




Jeffrey P. Bast, Esq. on behalf of Interested Party CB Theater Experience LLC jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesvergunat@bastamron.c
om

Jeffrey P. Bast, Esq. on behalf of Interested Party Cinemex Holdings USA, Inc. jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesvergunat@bastamron.c
om

Thomas M Byrne, Esq on behalf of Creditor Fuqua BCDC Peachtree Corners Project Owner, LLC
tombyrne@eversheds-sutherland.com, nickolebaker@eversheds-sutherland.com

Andrew S Conway on behalf of Creditor Dolphin Mall Associates LLC aconway@taubman.com

Andrew S Conway on behalf of Creditor Taubman Landlords aconway@taubman.com

Ryan E Davis on behalf of Creditor Casto-Oakbridge Venture, Ltd.
rdavis@whww.com, thiggens@whww.com;thiggens@ecf.courtdrive.com

David L Gay, Esq. on behalf of Creditor MN Theaters 2006 LLC dgay@carltonfields.com,
cguzman@carltonfields.com;efile@ecf.inforuptcy.com;miaecf@cfdom.net

Andrew Goldman on behalf of Creditor Twentieth Century Fox Film Corporation
andrew.goldman@wilmerhale.com,
benjamin.loveland@wilmerhale.com;yolande.thompson@wilmerhale.com

Andrew Goldman on behalf of Creditor Walt Disney Studios Motion Pictures
andrew.goldman@wilmerhale.com,
benjamin.loveland@wilmerhale.com;yolande.thompson@wilmerhale.com

Eric Goldstein on behalf of Creditor Neighborhood Health Partnership, Inc.
egoldstein@goodwin.com, bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

Eric Goldstein on behalf of Creditor UnitedHealthcare Insurance Company
egoldstein@goodwin.com, bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

Marsha A Houston on behalf of Creditor Universal Film Exchanges, LLC
mhouston@reedsmith.com, hvalencia@reedsmith.com

Harris J. Koroglu on behalf of Creditor GT RP Halcyon, LLC
hkoroglu@shutts.com, fsantelices@shutts.com;bvelapoldi@shutts.com

Jaime Burton Leggett on behalf of Debtor CB Theater Experience LLC
jleggett@bastamron.com, jmiranda@bastamron.com

Jaime Burton Leggett on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
jleggett@bastamron.com, jmiranda@bastamron.com

Jaime Burton Leggett on behalf of Interested Party Cinemex Holdings USA, Inc.
jleggett@bastamron.com, jmiranda@bastamron.com


                                                  3
                Case 20-14695-LMI         Doc 82       Filed 05/12/20   Page 4 of 4



Jerry M Markowitz on behalf of Respondent 1025 W. Addison Street Apartments Owner, LLC
jmarkowitz@mrthlaw.com,
ycandia@mrthlaw.com,rrubio@mrthlaw.com,mrthbkc@gmail.com,gruiz@mrthlaw.com,markowitzjr739
91@notify.bestcase.com,jmarkowitz@ecf.courtdrive.com

Ilan Markus on behalf of Creditor Westfield, LLC
imarkus@barclaydamon.com, docketing@barclaydamon.com

Kevin S Neiman on behalf of Creditor NWWP LP kevin@ksnpc.com

Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

Kristen N Pate on behalf of Creditor Brookfield Property REIT Inc.
bk@brookfieldpropertiesretail.com

Stephen B Porterfield, Esq on behalf of Creditor Cobb Lakeside, LLC and Cobb Theaters III, LLC
sporterfield@sirote.com

Anthony Princi on behalf of Creditor Paragon Entertainment Holdings, LLC
anthonyprinci3rd@gmail.com

Ryan C Reinert on behalf of Creditor GT RP Halcyon, LLC rreinert@shutts.com,
juanitasanchez@shutts.com

David R. Softness on behalf of Creditor Dolphin Mall Associates LLC david@softnesslaw.com,
mari@softnesslaw.com;sam@softnesslaw.com;david@ecf.inforuptcy.com;r44812@notify.bestcase.com

Patricia B Tomasco on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;cristinagreen@quinnemanuel.co
m

Patricia B Tomasco on behalf of Interested Party CB Theater Experience LLC
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;cristinagreen@quinnemanuel.co
m

Patricia B Tomasco on behalf of Interested Party Cinemex Holdings USA, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;cristinagreen@quinnemanuel.co
m




                                                   4
